Citation Nr: 1223863	
Decision Date: 07/10/12    Archive Date: 07/18/12

DOCKET NO.  03-34 899A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Macierowski Kirby, Counsel



INTRODUCTION

The Veteran, who is appellant, served on active duty from July 1975 to June 1978 and from December 1978 to December 1982.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in January 2003 of a Department of Veterans Affairs (VA) Regional Office (RO).  

In February 2007, the Veteran appeared at hearing before a Veterans Law Judge.  A  transcript of the hearing is in the Veteran's file.  The Veterans Law Judge, who conducted the hearing, has retired.  In April 2012, the Veteran was asked if she wanted a new hearing with a Veterans Law Judge, who would decide her appeal.  There is no record of response.

In addition to the diagnosis of posttraumatic stress disorder, the Veteran has been diagnosed with bipolar disorder.  In a rating decision in December 1996, the RO denied service connection for bipolar disorder.  In July 2001, the Veteran filed to reopen the claim.  In a rating decision in January 2003, the RO denied the claim.  In February 2003 in her notice of disagreement, the Veteran specifically indicated that she only wished to appeal the claim of service connection for posttraumatic stress disorder.  For that reason, the issue on appeal has been framed solely as a claim for posttraumatic stress disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the finality requirements are apply to a claim previously and the previously denied claim is a separate claim). 

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  VA will notify the appellant if further action is required.







REMAND

The evidence of record includes a history of mental health treatment prior to the Veteran's first period of service.  Specifically, on VA examinations in August 1996 and in August 2002, the Veteran gave a history of hospitalized at the Bethesda Hospital in Denver, Colorado for 3 months at age 16, after which she was treated with Valium and underwent outpatient treatment for four years.  

VA's duty to assist includes obtaining all records that will assist in adjudicating the Veteran's claim.  As the pre-service medical records have a direct bearing on the claim, further development under the duty to assist is needed.  

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran either to submit or to authorize VA to obtain on her behalf the records from the Bethesda Hospital in Denver, Colorado, for the period from 1970 to 1975.   

2.  After the above development, adjudicate the claim of service connection for posttraumatic stress disorder.  If the benefit sought is denied, furnish the Veteran and her representative a supplemental statement of the case and return the appeal to the Board.











The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


